Citation Nr: 1637865	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-14 062	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to October 7, 2015 and 60 percent from that date) ratings assigned for tinea versicolor.

2.  Entitlement to increases in the "staged" (20 percent prior to October 7, 2015 and 40 percent from that date) ratings assigned for lumbosacral strain.

3.  Entitlement to increases in the "staged" (0 percent prior to February 12, 2009 and 10 percent from that date) ratings assigned for right knee patellofemoral pain syndrome.

4.  Entitlement to increases in the "staged" (0 percent prior to February 12, 2009 and 10 percent from that date) ratings assigned for left knee patellofemoral pain syndrome.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the St. Petersburg, Florida RO.  In January 2015, a hearing was held before the undersigned in Washington, DC; a transcript is in the record.  In August 2015, the case was remanded for additional development.

[In August 2015, the Board also dismissed an appeal seeking an increased rating for left Achilles tendon rupture which was withdrawn on the record at the January 2015 hearing.]


FINDING OF FACT

In a June 2016 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw his appeals seeking increases in the "staged" ratings assigned for tinea versicolor, lumbosacral strain, and right and left knee patellofemoral pain syndrome; there is no question of fact or law in these matters remaining for the Board to consider.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking increases in the "staged" ratings assigned for tinea versicolor, lumbosacral strain, and right and left knee patellofemoral pain syndrome; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. §  20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a June 2016 written statement, the Veteran indicated that he wished to withdraw his appeal seeking increases in the: (1) "staged" (30 percent prior to October 7, 2015 and 60 percent from that date) ratings assigned for tinea versicolor, (2) "staged" (20 percent prior to October 7, 2015 and 40 percent from that date) ratings assigned for lumbosacral strain, (3) "staged" (0 percent prior to February 12, 2009 and 10 percent from that date) ratings assigned for right knee patellofemoral pain syndrome, and (4) "staged" (0 percent prior to February 12, 2009 and 10 percent from that date) ratings assigned for left knee patellofemoral pain syndrome.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.




ORDER

The appeals seeking increases in the "staged" ratings assigned for tinea versicolor, lumbosacral strain, and right and left knee patellofemoral pain syndrome are dismissed.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


